Citation Nr: 1545432	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  14-15 285A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

1.  Entitlement to service connection for multiple myeloma as a result of exposure to herbicides.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD) is denied.

3.  Entitlement to service connection for hepatitis C is denied.

4.  Whether new and material evidence has been presented sufficient to reopen a claim for service connection for aortic aneurysm.

4.  Whether new and material evidence has been presented sufficient to reopen a claim for service connection for left hip replacement.

5.  Whether new and material evidence has been presented sufficient to reopen a claim for service connection for hypertension.

6.  Whether new and material evidence has been presented sufficient to reopen a claim for service connection for depression with insomnia.

7.  Entitlement to total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to March 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in pertinent part, denied entitlement to service connection for multiple myeloma.  

In a December 2014 rating decision, the RO denied entitlement to service connection for PTSD and hepatitis C, determined that new and material evidence had not been presented to reopen claims for entitlement to service connection for aortic aneurysm, left hip replacement, hypertension, depression with insomnia, and denied entitlement to TDIU.  

The Veteran presented testimony before the undersigned Veterans Law Judge at a hearing held at the central office in Washington, D.C in March 2015.  A copy of the transcript has been associated with the record.

The Veteran's Virtual VA and VBMS files were reviewed in connection with this decision. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As an initial matter, the record reflects that the Veteran receives disability benefits from the Social Security Administration (SSA).  See October 2014 SSA letter to Veteran.  Records held by SSA may relate to the instant appeal. As such, remand for these records is warranted.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992). Accordingly, on remand, the RO/AMC must obtain the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.

The Veteran has contended that he has multiple myeloma as a result of exposure to hazardous materials.  VA medical records reflect that he has a current diagnosis of multiple myeloma, and that he has been undergoing treatment. See June 2014 VA medical record. 

At his hearing, the Veteran contended that his multiple myeloma was due to exposure to hazardous substances.  

First, he argued that he had been exposed to herbicides while serving in Okinawa, Japan.  The Veteran's service personnel records reflect that he was stationed in Okinawa from September 5, 1975 to January 19, 1976.  He reported that he observed a dark green substance that smelled like burning oil on the some of the foliage in the area.  He also indicated that maneuvers would periodically be postponed because another company or platoon was in the area spraying and clearing foliage.

Certain diseases are presumed to be due to exposure to herbicides in service.  Regulations provide, in pertinent part, that if a Veteran was exposed to an herbicide agent (such as Agent Orange) during active military, naval, or air service, certain diseases, including multiple myeloma, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  As such, if in-service exposure to herbicides is confirmed, service connection for multiple myeloma would be warranted.

The Board notes that the RO sent a request to the National Personnel Records Center (NPRC) through the Personnel Information Exchange System (PIES) in May 2011 to determine whether records reflected that the Veteran was exposed to herbicides, and received a negative response.  

However, VA has now created specific procedures to determine whether a Veteran was exposed to herbicides in a vicinity other than the Republic of Vietnam or along the demilitarized zone (DMZ) in Korea. See VBA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 7(a) (Verifying Herbicide Exposure on a Factual Basis in Other Locations). The AOJ must attempt to verify the Veteran's alleged herbicide exposure in Okinawa, following the procedures set forth in VBA's Adjudication Procedure Manual.
 
VBA's Adjudication Procedure Manual directs that the Veteran should be asked for the approximate dates, location, and nature of the alleged herbicide exposure, and that his detailed description of exposure should be furnished to the Compensation and Pension (C&P) Service with a request to review the Department of Defense's inventory of herbicide operations to determine whether herbicides were used as alleged. If C&P Service's review confirms that herbicides were used as alleged, then a determination must be made as to whether service connection is in order. If C&P Service's review does not confirm that herbicides were used as alleged, then a request should be sent to the Joint Services Records Research Center (JSRRC) for verification of exposure to herbicides.

The United States Court of Appeals for Veterans Claims (Court) has consistently held that evidentiary development procedures provided in the Adjudication Procedure Manual are binding.  See e.g, Patton v. West, 12 Vet. App. 272, 282 (1999) (the Board failed to comply with the duty-to-assist requirement when it failed to remand the case for compliance with the evidentiary development called for by M21-1).

The Veteran additionally contended at his hearing that his multiple myeloma was due to exposure to benzene and other chemicals when "fuel tablets" or "heat tables" were used to cook food and heat tents.  On remand, efforts should be made to confirm the Veteran's in-service exposure to benzene and other chemicals.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon at 83.  A Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon at 83.

The Veteran has submitted medical literature linking multiple myeloma with exposure to benzene.  As such, an opinion should be obtained to determine whether the Veteran's multiple myeloma is related to exposure to benzene or other chemicals while in service.  

In a December 2014 rating decision, the RO denied entitlement to service connection for PTSD and hepatitis C, determined that new and material evidence had not been presented to reopen claims for entitlement to service connection for aortic aneurysm, left hip replacement, hypertension, depression with insomnia, and denied entitlement to TDIU.  The Veteran filed a timely notice of disagreement with this decision that same month.  The RO has not issued an statement of the case (SOC) that addresses these matters.  Therefore, the Board directs that the RO issue an SOC, as directed below, in accordance with 38 C.F.R. §§ 19.26, 19.29 (2015) and Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, the Board accepts limited jurisdiction over this issue, for the sole purpose of remanding to order issuance of an SOC along with information about the process for perfecting an appeal, if the Veteran so desires.

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and request a copy of the Veteran's complete SSA disability benefits file, including any administrative decision(s) on the Veteran's application for SSA disability benefits and all of the underlying medical records. A copy of any response(s) from SSA, to include a negative reply, should be included in the claims file. All records provided by SSA also should be included in the claims file.

2.  Prepare an SOC in accordance with 38 C.F.R. § 19.29 (2015) regarding the issues of entitlement to service connection for PTSD and hepatitis C, determined that new and material evidence had not been presented to reopen claims for entitlement to service connection for aortic aneurysm, left hip replacement, hypertension, depression with insomnia, and denied entitlement to TDIU.  This is required unless the matter is resolved by granting the full benefit sought, or by the Veteran's withdrawal of the NOD.  If, and only if, the Veteran files a timely substantive appeal should these issues be returned to the Board.

3.  Contact the appropriate service department and/or record storage facility, in an attempt to verify the Veteran's alleged exposure to chemicals, to include benzene, while using "fuel tablets" or "heat tables" to cook food and heat tents.  Any information secured must be made a part of the Veteran's claims folder.
 
Should such information prove unavailable, the AOJ should notify the Veteran and briefly explain the efforts that were made to attempt to verify the Veteran's claim.  The Veteran must then be given an opportunity to respond.

4.  Attempt to verify the Veteran's reported herbicide exposure on Okinawa, following the procedures outlined in VBA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 7(a) (Verifying Herbicide Exposure on a Factual Basis in Other Locations), to include obtaining a detailed description of his reported exposures, and forwarding such to the Compensation Service for a review of the Department of Defense inventory of herbicide operations to determine whether herbicides were used as alleged. If the Compensation Service's review does not confirm herbicide use as alleged, send a request to the JSRRC for verification of herbicide exposure.

Should such information prove unavailable, the AOJ should notify the Veteran and briefly explain the efforts that were made to attempt to verify the Veteran's claim.  The Veteran must then be given an opportunity to respond.

5. Obtain an opinion as to the etiology of the Veteran's multiple myeloma.  If an examination is required in order to provide the required opinion, such should be scheduled.  All indicated tests and studies should be conducted.

The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should specifically opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's multiple myeloma is the result of a disease or injury incurred during his military service, including exposure to chemical agents such as (but not limited to) benzene, as it is the result of some other cause or factor.
 
The examiner should take into account the Veteran's lay statements of record regarding the use of "fuel tablets" or "heat tables" used to cook food and heat tents.  The examiner should also address the literature submitted by the Veteran in support of his claim.

The examiner must provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

6.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




